Name: Commission Regulation (EEC) No 1539/80 of 19 June 1980 fixing the world market price for colza and rape seed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 6 . 80 Official Journal of the European Communities No L 152/27 COMMISSION REGULATION (EEC) No 1539/80 of 19 June 1980 fixing the world market price for colza and rape seed oil seeds ( 7), as last amended by Regulation (EEC) No 1538 /80 ( »); Whereas, if the price system is to operate normally, the world market price should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2-25 % , a rate of exchange based on their effective parity ;  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in relation to the Community currencies referred to in the previous indent ; Whereas it follows from applying these provisions that the world market price for colza and rape seed should be as set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The world market price referred to in Article 9 (4) of Regulation (EEC) No 2300/73 shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 20 June 1980 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the markets in oils and fats ('), as last amended by Regulation (EEC) No 590/79 (2 ), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza and rape seed ( 3 ), as last amended by Regulation (EEC) No 852/78 (&lt;), Having regard to Commission Regulation (EEC) No 2300/73 of 23 August 1973 laying down detailed rules for applying differential amounts for colza and rape seed and repealing Regulation (EEC) No 1464/73 (5 ), as last amended by Regulation (EEC) No 336/80 (6), and in particular Article 9 (4) thereof, Having regard to the opinion of the Monetary Committee , Whereas, pursuant to Article 9 (4) of Regulation (EEC) No 2300/73 , the Commission must determine the world market price for colza and rape seed ; Whereas the world market price should be deter ­ mined in accordance with the rules and the criteria set out in Commission Regulation ( EEC) No 1078 /80 of 30 April 1980 fixing the amount of the subsidy on This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 June 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No 172, 30 . 9 . 1966 , p . 3025/66 . ( 2 ) OJ No L 78 , 30 . 3 . 1979 , p. 1 . ( 3 ) OJ No L 167, 25 . 7 . 1972, p. 9 . (4 ) OJ No L 1 16 , 28 . 4 . 1978 , p . 6 . (*) OJ No L 236, 24 . 8 . 1973 , p . 28 . (b) OJ No L 37, 14 . 2 . 1980 , p . 17 . ( 7 ) OJ No L 113 , 1 . 5 . 1980, p. 59 . ( 8 ) See page 25 of this Official Journal . No L 152/28 20. 6. 80Official Journal of the European Communities ANNEX to the Commission Regulation of 19 June 1980 fixing the world market price for colza and rape seed (ECU / 100 kg) (i) CCT heading No Description World market price ex 12.01 Colza and rape seed 20-913 (ECU / 100 kg)(') CCT heading No Description World market price where the subsidy is fixed in advance for the month of June 1980 July 1980 August 1980 September 1980 October 1980 November 1980 December 1980 ex 12.01 Colza and rape seed 20-913 20-913 19-972 20-452 20-718 20-967 21-234 (') The conversion rates from ECU into national currency as foreseen by Article 9 (5) (a) of Regulation (EEC) No 2300/73 are the following : * 1 ECU = DM 2-48208 1 ECU = Fl 2-74362 1 ECU = Bfrs/Lfrs 39-7897 1 ECU = FF 5-84700 1 ECU = Dkr 7-72336 1 ECU = £Irl 0-668201 1 ECU = £ 0-602051 1 ECU = Lit 1 162-87